 

 

 

 

Case 1: age 1 of 2
KREINCES &
ROSENBERG, P.C.
Anorneys At Law
Leonard Kreinces ' 900 Merchants Concourse
. M Suite 305
Howard ° Rosenb oe USDC SDNY . Westbury, New York 11590
Adnmiued to Practice > DOCUMENT 7 nn (5'6) oo
DOC #: oe
| DATE FILED: ;

 

 

 

 

 

January 2, 2019

 

VIA ECF VEN PAL
Hon. Ronnie Abrams ees
US. District Judge

US. District Court

Southern District of New York
40 Foley Square, Room 2203
New York, New York 10007

Re: D'Arrigo Bros. Co. of New York, Inc. v. JHJW Inc. and Joseph Starks
Case No.: 19ev10540(RA)

Dear Judge Abrams:
We are the attorneys for the plaintiff in the above-entitled action,

I have been talking with the individual defendant, Joseph Starks, for the past two weeks
concerning resolution of this matter. He was served with the summons and complaint in November and
the Secretary of State served the corporation. The affidavits of service were filed with the Court.

It appears that he did not receive copies of the Court’s temporary restraining order and the
supporting documents. I had sent them by Federal Express to an address in Long Island City and did
not receive word from Federal Express that Mr. Starks was not there. It appears Mr. Starks is not there
and has not resided at that address or done business at that address for several years. He has given me
his new address as 134 Lincoln Avenue, Purchase, New York 10577. 1 am sending him the enclosed
letter with enclosures, via Federal Express .

In view of the fact that it is possible we will resolve this matter, I ask the Court to adjourn it for
one week to January 13, 2020 in the late morning in the hope of having the case setiled by that time.

 
Case 1:19-cv-10540-RA Document 25 Filed 01/02/20 Page 2 of 2

Hon. Ronnie Abrams
January 2, 2020
Page Two

After dictating this letter, I spoke with Jonathan Bodner, Esq. who has been retained by the
defendants and he consents to this application. He is filing a notice of appearance.

The courtesy and cooperation of Chambers is appreciated.

 

LEONARD-KREINCES

LK/dm

Enc.

ce: Mr. Jospeh Starks (via FedEx)

cc: Jonathan Bodner, Esq. (via email)

Z:\kseinces AWORKMHUNT SPOIN TID Arrigo Brosiy. JHAW, Inckabrams.ly-F1,02.20,.wpd

 

The order to show cause hearing scheduled for January 6, 2020 is hereby
adjourned to January 13, 2020 at 11:30 a.m. No later than January 9, 2020,
the parties shall jointly file a letter updating the Court as to the status of the
case and whether they seek to proceed with the orfler ta 4how cause hearing.

SO ORDERED.

 

Hon. Ronnie Abrams
4/2/2020

 

 

 

 

 
